DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,952,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drafted more broadly and therefore anticipated by the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8,12,13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasen et al. (USP 6,134,744), in view of Barker (USP 1,600,388).
The Kasen et al. disclose a surface cleaning apparatus 12, comprising: a fluid delivery system, comprising: at least one fluid container 42 for storing a supply of fluid; and a fluid distributor 114 in fluid communication with the at least one fluid container 42 for delivering fluid to a surface to be cleaned; a recovery system, comprising: a suction nozzle 318 defining a suction pathway; a suction source 74/76 in fluid communication with the suction nozzle 318 for generating a working air stream; and a recovery container 30 in fluid communication with the suction source 74/76; an agitator 450.  The Kasen et al. reference is silent as to a cleanout tool adapted to clean at least one of the agitator or a portion of the recovery system. Kasen et al. does disclose mounts for the hose and off-the-floor vacuum nozzle 68.
Baker discloses a brush cleaning tool (shown in fig.1 and 2) for rotating brushes X as shown in figure 2. Accordingly, it would have been obvious to one skilled in the art to add the brush cleaning tool in Baker to the vacuum cleaner in the Kasen et al. reference, along with storage for the brush cleaning tool, in order to be able to periodically clean the rotating brush of the vacuum cleaner.  Claim 1
Kasen et al. also disclose the agitator 450 provided adjacent the suction nozzle (fig.9). Claim 2 
Baker shows (fig.1) the cleanout tool comprises an elongated body having a first end and a second end opposite the first end. Claim 3
Flexible polymeric materials are a known substitute material of choice for metals and obvious to make the brush cleaning tool of a flexible polymeric. Claim 8
The Kasen et al. disclose a surface cleaning apparatus 12, comprising: a fluid delivery system, comprising: at least one fluid container 42 for storing a supply of fluid; and a fluid distributor 114 in fluid communication with the at least one fluid container 42 for delivering fluid to a surface to be cleaned; a recovery system, comprising: a suction nozzle 318 defining a suction pathway; a suction source 74/76 in fluid communication with the suction nozzle 318 for generating a working air stream; and a recovery container 30 in fluid communication with the suction source 74/76; an agitator 450. The Kasen et al. reference is silent as to a tool mount for a cleanout tool. Kasen et al. does disclose mounts for the hose and off-the-floor vacuum nozzle 68.
Baker discloses a brush cleaning tool (shown in fig.1 and 2) for rotating brushes X as shown in figure 2. Accordingly, it would have been obvious to one skilled in the art to add the brush cleaning tool in Baker to the vacuum cleaner in the Kasen et al. reference, along with a tool mount for the brush cleaning tool, in order to be able to periodically clean the rotating brush of the vacuum cleaner.  Claim 12
The vacuum cleaner 12 in Kasen et al. includes a housing 20/30 available for providing a surface for providing the mount. Claim 13
The vacuum cleaner 12 in Kasen et al. includes a base 30 available for providing a surface for providing the mount. Claim 15
The Examiner takes Official Notice that detents are commonly used in the art for mounting vacuum cleaning tools to the body of the vacuum cleaner and obvious to use for mounting the cleaning tool in Baker to the housing of the vacuum in Kasen et al. Claims 16,20
The wall 24 of the base could be used to mount the Baker clean out tool and is considered to be a concealed location. Claim 17
The wall 368 of the base could be used to mount the Baker clean out tool and is behind the suction nozzle. Claim 18
The Examiner takes Official Notice that transparent vacuum cleaner suction nozzles are known in the art and would be obvious to make the nozzle assembly in Kasen et al. transparent in order to see if the nozzle is clogged. Claim 19

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723